Case 1:19-cv-24181-FAM Document 6 Entered on FLSD Docket 10/30/2019 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                  Case No. 19-CV-24181-FAM

 SARAH BROWN, an individual, and
 STEPHANIE BERGMANN, an individual.

                Plaintiffs,

 vs.

 PORKY’S CABARET INC., d/b/a
 BELLAS CABARET, a Florida Corporation,
 TUNDIDOR, INC. d/b/a EROTICA
 CABARET, a Florida Corporation, and
 JAMES TUNDIDOR, JR an Individual,
 GEORGINA TUNDIDOR, an individual and
 DULCE TUNDIDOR, an individual.

             Defendant(s).
 ________________________________________/

                                  STATEMENT OF CLAIM

           The Plaintiffs, SARAH BROWN and STEPHANIE BERGMANN, by and through

    undersigned counsel and pursuant to this Honorable Court’s Notice of Court Practice in

    Fair Labor Standards Act Cases, dated October 10, 2019 [ECF No. 4], hereby provide

    their statement of the claim for FLSA-based cases.

                                      SARAH BROWN

  2014:

  Regular Wage Claim (tipped wage employee)
  Period claimed: 16 weeks
  Rate owed: $4.91 hourly
  Hours per week: 45
  45 rt hours x 16weeks x $4.91 = $3,535.20 x 2 (liquidated damages) = $7,070.40




                                                1
Case 1:19-cv-24181-FAM Document 6 Entered on FLSD Docket 10/30/2019 Page 2 of 6



  2015:

  Regular Wage Claim (tipped wage employee)
  Period claimed: 52 weeks Rate
  owed: $5.03 hourly
  Hours per week: 45;
  45 rt hours x 52 weeks x $5.03 = $11,770.20 x 2 (liquidated damages) = $23,540.40

  2016:

  Regular Wage Claim (tipped wage employee)
  Period claimed: 52 weeks
  Rate owed: $5.03 hourly
  Hours per week: 45; Regular hours per week: 40
  40 rt hours x 52 weeks x $5.03 = $8,852.80 x 2 (liquidated damages) = $17,705.60

  Overtime Claim (Time-and-a-half)
  Period claimed: 16 weeks
  Overtime hours per week: 5
  During this period Ms. BROWN worked 80 overtime hours for Defendant, but was not paid
  anything
  Rate owed: based upon $5.03 hourly x 1.5 = $7.54
  5 ot hours x 16 weeks x $7.54 = $603.20 x 2 (liquidated damages) = $1,206.40

  2017:

  Regular Wage Claim (tipped wage employee)
  Period claimed: 21 weeks
  Rate owed: $5.08 hourly
  Hours per week: 45; Regular hours per week: 40
  40 rt hours x 21 weeks x $5.08 = $4,267.20 x 2 (liquidated damages) = $8,534.40

  Overtime Claim (Time-and-a-half)
  Period claimed: 21 weeks
  Overtime hours per week: 5
  During this period Ms. BROWN worked 105 overtime hours for Defendant, but was not paid
  anything
  Rate owed: based upon $5.08 hourly x 1.5 = $7.62
  5 ot hours x 21 weeks x $7.62 = $800.10 x 2 (liquidated damages) = $1,600.20


  TOTAL DAMAGES OWED TO SARAH BROWN:                               $59,657.40




                                                2
Case 1:19-cv-24181-FAM Document 6 Entered on FLSD Docket 10/30/2019 Page 3 of 6



                                   STEPHANIE BERGMANN

  2014:

  Regular Wage Claim (tipped wage employee)
  Period claimed: 16 weeks
  Rate owed: $4.91 hourly
  Hours per week: 45
  45 rt hours x 16weeks x $4.91 = $3,535.20 x 2 (liquidated damages) = $7,070.40

  2015:

  Regular Wage Claim (tipped wage employee)
  Period claimed: 52 weeks Rate
  owed: $5.03 hourly
  Hours per week: 45;
  45 rt hours x 52 weeks x $5.03 = $11,770.20 x 2 (liquidated damages) = $23,540.40

  2016:

  Regular Wage Claim (tipped wage employee)
  Period claimed: 52 weeks
  Rate owed: $5.03 hourly
  Hours per week: 45; Regular hours per week: 40
  40 rt hours x 52 weeks x $5.03 = $8,852.80 x 2 (liquidated damages) = $17,705.60

  Overtime Claim (Time-and-a-half)
  Period claimed: 16 weeks
  Overtime hours per week: 5
  During this period Ms. BERGMANN worked, 80 overtime hours for Defendant, but was not
  paid anything
  Rate owed: based upon $5.03 hourly x 1.5 = $7.54
  5 ot hours x 16 weeks x $7.54 = $603.20 x 2 (liquidated damages) = $1,206.40

  2017:

  Regular Wage Claim (tipped wage employee)
  Period claimed: 30 weeks
  Rate owed: $5.08 hourly
  Hours per week: 45; Regular hours per week: 40
  40 rt hours x 30 weeks x $5.08 = $6,096.00 x 2 (liquidated damages) = $12,192.00

  Overtime Claim (Time-and-a-half)
  Period claimed: 30 weeks
  Overtime hours per week: 5
  During this period Ms. BERGMANN worked 150 overtime hours for Defendant, but was not
  paid anything


                                                3
Case 1:19-cv-24181-FAM Document 6 Entered on FLSD Docket 10/30/2019 Page 4 of 6



  Rate owed: based upon $5.08 hourly x 1.5 = $7.62
  5 ot hours x 30 weeks x $7.62 = $1,143.00 x 2 (liquidated damages) = $2,286.00


  TOTAL DAMAGES OWED TO STEPHANIE BERGMANN:                                 $64,000.40

  Plaintiffs reserves the right to amend should discovery demonstrate additional time-and-a- half
  damages for any unpaid overtime hours or unpaid regular time wages.



                                      ATTORNEY’S FEES:

 David J. Gillis, Esq.:
 Hours Worked: 8.1
 Rate: $350.00 per hour
 Total Fees: $2,835.00

 Brandon Chase, Esq.:
 Hours Worked: 7
 Rate: $350.00 per hour
 Total Fees: $2,450.00

 Hugo Apellaniz, Esq.:
 Hours Worked: 7
 Rate: $350.00 per hour
 Total Fees: $2,450.00

 Total Hours Worked all Counsel: 22.1
 Total Fees all Counsel: $7,735.00


                                Respectfully Submitted,

                                        LAW OFFICES OF BRANDON L. CHASE, P.A.
                                        2800 Ponce de Leon Boulevard., Suite 1100
                                        Coral Gables, Florida 33134
                                        Telephone:    (305) 677-2228
                                        Facsimile:    (305) 677-3232

                                        By:   ________/s/ Brandon L. Chase_____________
                                              Brandon L. Chase, Esq., Florida Bar No. 90961
                                              E-mail:      brandon@chasejustice.com
                                                           eservice@chasejustice.com
                                                           john@chasejustice.com



                                                 4
Case 1:19-cv-24181-FAM Document 6 Entered on FLSD Docket 10/30/2019 Page 5 of 6




                                 CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that on October 30, 2019, we electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. We also certify that the foregoing
  document is being served this day on all counsel of record or pro se parties identified on the
  attached Service List in the manner specified, either via transmission of Notices of Electronic
  Filing generated by CM/ECF or in some electronically Notices of Electronic Filing.


                                      /s/ Brandon L. Chase
                                      Brandon L. Chase




                                                 5
Case 1:19-cv-24181-FAM Document 6 Entered on FLSD Docket 10/30/2019 Page 6 of 6



                                      SERVICE LIST
                                 Ponce v. Tundidor, Inc. et al.
                                   Case No.: 1:19-cv-21014


  David J. Gillis, Esq.
  LAW OFFICES OF DAVID J. GILLIS, P.A.
  200 South Andrews Avenue, Suite 700
  Fort Lauderdale, Florida 33301
  Telephone: (954) 507-5772
  Facsimile:    (954) 208-0635
  Email:        dgillis@justicesouthflorida.com
                jcarreno@justicesouthflorida.com
  Co-Counsel for Plaintiff
  Hugo Apellaniz, Esq.
  APELLANIZ LAW, P.A.
  1700 East Las Olas Blvd., Suite 207
  Fort Lauderdale, Florida 33301
  Telephone: (954) 533-2903
  Facsimile:    (954) 533-2903
  Email:        apellanizlaw@gmail.com
  Co-Counsel for Plaintiff

  Joshua M. Entin, Esq.
  ENTIN LAW GROUP, P.A.
  633 S. Andrews Avenue, Suite 500 Ft.
  Lauderdale, Florida 33301
  Telephone:     (954) 761-7201
  Facsimile:     (954) 764-2443
  Email:
         josh@entinlaw.com
                 laurac@entinlaw.com
                 ryan@entinlaw.com
  Attorneys for Defendant




                                               6
